                Case 3:18-cv-06917-WHO Document 15-1 Filed 03/29/19 Page 1 of 1          NO POSTAGE
                                                                                         NECESSARY
                                                                                          IF MAILED
                                                                                           IN THE
                                                                                        UNITED STATES
OFFICIAL BUSINESS
PENALTY FOR PRIVATE USE $300



                                   BUSINESS REPLY MAIL
                                   FIRST-CLASS MAIL PERMIT NO. 12615 WASHINGTON DC

                                 POSTAGE WILL BE PAID BY ADMN OFFICE OF THE US COURTS




                                     US DISTRICT COURT
                                     450 GOLDEN GATE AVE STE 36060
                                     SAN FRANCISCO OA 94102-9680
